Exhibit 10.3

 

CIMAREX ENERGY CO.

1700 Lincoln Street, Suite 1800

Denver, Colorado 80203-4518

 

NOTICE OF GRANT OF NONQUALIFIED STOCK OPTION

AND AWARD AGREEMENT

 

Option Holder:

Award number:

 

 

Date of Grant:

Option Price per share:

 

 

Number of shares:

 

 

 

Type of Option:  Nonqualified stock option

 

 

 

Expiration Date:  [7 years from Date of Grant]

 

 

Vesting schedule:  Subject to the provisions of this Agreement, the Plan and
Option Holder’s continuous employment (or other service) with the Company, the
Option vests and becomes exercisable three years from the date of grant.

 

By accepting this agreement online, you and Cimarex Energy Co. (the “Company”)
agree that this Option is granted under and governed by the terms and conditions
of the Company’s 2011 Equity Incentive Plan and the Award Agreement (the
“Agreement”), both of which are attached and made a part of this document.  In
the event of a conflict between the terms and conditions of the Plan and the
terms and conditions of the Agreement, the terms and conditions of the Plan will
prevail.

 

1

--------------------------------------------------------------------------------


 

AWARD AGREEMENT

 

1.                                       Grant of Option.  The Company grants
you a Nonqualified stock option (the “Option”) to purchase the number of shares
of Common Stock as set forth in the attached Notice of Grant, at the exercise
price per share set forth in the Notice of Grant (the “Option Price”).  The
Option is not intended to qualify as an incentive stock option under Section 422
of the Internal Revenue Code of 1986, as amended (the “Code”).

 

2.                                       Option Term; Expiration Date.  The term
of the Option is seven (7) years measured from the Date of Grant, unless sooner
terminated under this Agreement or the Plan (the “Expiration Date”).

 

3.                                       Vesting.  The Option is only
exercisable, in whole or in part, on or before the Expiration Date and then only
with respect to the vested portion of the Option.

 

(a)                                  Except as otherwise provided in this
Agreement and the Plan, the Option vests and becomes exercisable to purchase
shares of Common Stock as set forth in the Notice of Grant.  Shares scheduled to
vest on a certain date or upon the occurrence of a certain condition will not
vest in accordance with any of the provisions of this Agreement unless you have
been an employee (or other service provider) of the Company, a Subsidiary or an
Affiliated Entity continuously from the Date of Grant until the date such
vesting occurs.

 

(b)                                 Upon the occurrence of one of the following
events, the Option will become immediately and automatically vested:

 

(i)                                     A Change of Control Event under the
conditions described in the Plan; or

 

(ii)                                  Upon your death or Disability (as defined
in the Plan).

 

4.                                       Termination of Employment — Option
Exercise.  Except as otherwise set forth in this Agreement, the Option may be
exercised upon termination of employment (or other service) on or before the
Expiration Date as follows:

 

(a)                                  Upon your death or Disability, the vested
portion of the Option may be exercised by you (or your personal representative
in the case of death) during the remaining term of the Option, but in no event
after the Expiration Date.

 

(b)                                 Upon your termination of employment (or
other service) for any reason other than Cause, whether voluntary or
involuntary, you may exercise the vested portion of the Option within three
(3) months following the date of such termination, but in no event after the
Expiration Date.

 

If your employment (or other service) with the Company is terminated for Cause
prior to the Expiration Date, the entire Option, whether or not vested, shall
become void, shall be forfeited and shall terminate immediately upon your
termination of employment (or other service).  For this purpose, Cause shall
mean a conviction (or pleading nolo contendere) of a felony or termination of
employment (or other service) due to a violation of the Company’s Code of
Business Conduct and Ethics, as determined by the Committee (or its designee) in
good faith (“Cause”).

 

5.                                       Exercising the Option.  The Option may
be exercised on or before the Expiration Date in accordance with the Plan and
the terms of this Agreement.  The Option may be exercised by delivery of a
Notice of Exercise to the Company’s Corporate Secretary (or his or her designee)
and full payment of

 

2

--------------------------------------------------------------------------------


 

the Option Price and satisfaction of applicable tax withholding.  The Notice of
Exercise must identify the Option being exercised, the number of shares of
Common Stock to be purchased and include any other information, and be in the
form required by the Committee (or its designee) from time to time (the “Notice
of Exercise”).

 

6.                                       Tax Withholding.  The issuance of
Common Stock pursuant to the exercise of the Option is subject to the
requirement that you make appropriate arrangements with the Company to provide
for the amount of additional income and other tax withholding applicable to the
exercise of the Option.  Subject to any election procedures and other
requirements determined by the Company, you may pay the amount of taxes required
by law to be withheld by directing the Company to withhold a number of shares of
Common Stock having a Fair Market Value on the date of payment equal to the
amount of the required tax withholding.

 

7.                                       Method of Payment.  The Option Price
and tax withholding for shares of Common Stock purchased upon the exercise of
the Option may be paid by the following methods:

 

(a)                                  in cash or by check, bank draft or money
order payable to the order of the Company;

 

(b)                                 by delivering shares of Common Stock with a
Fair Market Value on the date of payment equal to the amount of the Option
Price, subject to such additional requirements determined by the Committee (or
its designee);

 

(c)                                  payment through a transaction involving a
licensed broker or dealer (acceptable to the Company) acting on your behalf to
sell shares and deliver all or part of the sales proceeds to the Company in
payment of the Option Price and applicable tax withholding, subject to such
additional requirements determined by the Committee (or its designee);

 

(d)                                 payment of the exercise price and required
tax withholding with shares of Common Stock acquired pursuant to the exercise
(the Common Stock being valued at Fair Market Value on the date of exercise);

 

(e)                                  a combination of the foregoing; or

 

(f)                                    any other method of payment adopted by
the Company in connection with the Plan and approved by the Committee prior to
the time of exercise.

 

8.                                       Transferability.  You may not transfer
the Option except by will or pursuant to the laws of descent and distribution,
nor may you pledge, hypothecate or otherwise dispose of the Option, by operation
of law or otherwise.  The Option may be exercised during your life only by you,
or in the event of your Disability or incapacity, by your guardian or legal
representative and after your death, only by those entitled to do so under your
will or the applicable laws of descent and distribution.

 

3

--------------------------------------------------------------------------------


 

9.                                       Rights as Stockholder.  Neither you nor
your successor shall have any right as a stockholder with respect to the shares
of Common Stock covered by this Option prior to your purchase of the shares of
Common Stock by exercise of the Option, including, but not limited to, the right
to vote the shares or receive dividends or dividend equivalents.

 

10.                                 Miscellaneous.

 

(a)                                  Adjustments.  Article IX of the Plan
provides for certain adjustments to the number of shares of Common Stock covered
by the Option, the Option Price and other changes in connection with a
reorganization or other changes to the Common Stock.

 

(b)                                 Change of Control.  Section 5.2 of the Plan
describes the actions that may be taken by the Committee with respect to the
Option upon the occurrence of a Change of Control Event.

 

(c)                                  Restrictions on Common Stock.  Any shares
of Common Stock acquired under the Option or otherwise by you are subject to the
Company’s Insider Trading Policy and may be subject to other restrictions on
resale.  Any sale or other disposition of shares by you must be made in
compliance with the Company’s Insider Trading Policy, in effect from time to
time, securities law and other applicable legal requirements.

 

(d)                                 Electronic Delivery.  The Company may, in
its sole discretion, decide to deliver any documents related to Options awarded
under the Plan or future Options that may be awarded under the Plan by
electronic means.  You hereby consent to receive such documents by electronic
delivery and agree to participate in the Plan through any on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.

 

(e)                                  Amendment or Modifications to the
Agreement.  This Agreement constitutes the entire understanding of the parties
on the subjects covered.  You expressly warrant that you are not accepting this
Agreement in reliance on any promises, representations, or inducements other
than those contained herein.  Modifications to this Agreement or the Plan may
only be made in writing and signed by a duly authorized officer of the Company. 
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without your consent, to comply with
Section 409A of the Code or to otherwise avoid imposition of any additional tax
or income recognition under Section 409A of the Code in connection with this
Option.

 

(f)                                    Amendment or Termination of the Plan.  By
accepting this Option, you expressly warrant that you have received an Option
under the Plan, and have received, read and are familiar with the terms of the
Plan.  You understand that the Plan is discretionary in nature and that it may
be amended, suspended or terminated by the Company at any time.

 

(g)                                 Defined Terms.  Capitalized terms have the
meaning set forth in the Plan or herein, as the case may be.

 

(h)                                 Compliance with Securities Laws.  This
Agreement shall be subject to the requirement that if at any time counsel to the
Company determines that the listing, registration or qualification of the shares
of Common Stock subject to the Option upon any securities exchange or under any
state or federal law, or the consent or approval of any governmental or
regulatory body, is necessary as a condition of, or in connection with, the
issuance or purchase of such shares thereunder, the Option may not be exercised
in whole or in part unless such listing, registration, qualification, consent or
approval shall have been effected or obtained on conditions acceptable to the
Committee.  Nothing herein shall be deemed to require the Company to apply for,
obtain, or keep current, any such listing, registration or qualification.

 

4

--------------------------------------------------------------------------------


 

(i)                                     Construction; Severability.  The section
headings contained herein are for reference purposes only and shall not in any
way affect the meaning or interpretation of this Agreement.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, and each
other provision of this Agreement shall be severable and enforceable to the
extent permitted by law.

 

(j)                                     Waiver.  Any provision contained in this
Agreement may be waived, either generally or in any particular instance, by the
Committee appointed under the Plan, but only to the extent permitted under the
Plan.

 

(k)                                  Binding Effect.  Subject to the limits on
the transferability of the Option, this Agreement shall be binding upon and
inure to the benefit of the Company and you and their respective heirs,
executors, administrators, legal representatives, successors and assigns.

 

(l)                                     No Right to Continued Employment. 
Nothing contained in this Agreement or the Plan shall be construed as giving you
any right to remain employed by (or provide other service to) the Company, any
Subsidiary or any Affiliated Entity.  The Company reserves the right to
terminate your employment (or other service) at any time.

 

(m)                               Notices.  Any notice required or permitted to
be given under this Agreement shall be in writing and shall be delivered
electronically, personally or mailed (U.S. Mail) by the Company to you at your
then current address as maintained by the Company or such other address as you
may advise the Company in writing.  Any such notice shall be deemed to have been
given as of the second day after deposit in the United States mails, postage
prepaid, properly addressed as set forth in this paragraph, in the case of a
mailed notice, or as of the date delivered in the case of electronic or personal
delivery.

 

(n)                                 Governing Law.  This Agreement and the Plan
shall be governed by and construed in accordance with the laws of the State of
Delaware except as superseded by applicable Federal law.

 

Attachments:

 

2011 Equity Incentive Plan
Plan Prospectus
Insider Trading Policy

 

5

--------------------------------------------------------------------------------